Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the specification (Abstract) set forth to the Non-Final Office action mailed on 3/03/2022 has been withdrawn because of the amendment to the specification filed on 6/30/2022.
3.	The objection to the claims set forth to the Non-Final Office action mailed on 3/03/2022 has been withdrawn because of the amendment filed on 6/30/2022.
4.	The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention set forth to the Non-Final Office action mailed on 3/03/2022 has been withdrawn because of the amendment filed on 6/30/2022.
5.	Applicant’s arguments, see remarks page 6-8, filed 6/30/2022, with respect to the rejection(s) of claims 1, 2, and 5-10 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by SCHAEVITZ (CN 101248550 A), Claims 4 and 11 under 35 U.S.C. § 103 as allegedly being unpatentable over SCHAEVITZ (CN 101248550 A) in view of Bhola et al. (US 2014/0342195 A1) have been fully considered as follows:


Applicant’s Argument:
Applicant argues on page 7-8, regarding amended independent claim 1 that “The Office Action alleges that the outlet 207, which is alleged to correspond to the outlet 120 of the present invention, is disclosed in Schaevitz. However, the outlet 207 of Schaevitz is disclosed to output an electrical signal, and the outlet 120 of the present invention is disclosed to output gas. That is, the outlet 120 is provided in the present invention to deliver gas to the analysis module, but the device of Schaevitz does not have any structure for delivering gas generated from the cell to the analysis module. In addition, elements 207 in Schaevitz are designated to be collection circuits, not outlets. Since claim 1 has been amended to positively recite “a connection from the outlet to the analysis module being configured to receive a transfer flow therethrough of the generated gas in the secondary battery together with the induction medium,” this feature is not taught or suggested in Schaevitz”.

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), filed 6/30/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. Schaevitz discloses, “In FIG. 6 showing the various flow path/flow Fi to Fs. flow path into the fuel flow, of device 215 and flow path F2 represents the introduction and flow of air into the device. turn, flow path F3 representation converter 204 away from the fuel air mixture of fuel and treated. after the initial reaction in the fuel cell 202, a chemical compound and reaction product flows to the tail gas burner 206 along flow path F4. Finally, after processing by the tail gas burner 206, heat energy and substantially no volatilization of materials along the flow path F5 from the device 200. in part, the invention provides a location of occurrence of different reactions in the device controlled by the control technology of a solid oxide fuel cell (Page 10 second paragraph Line 8-15)”. Therefore, Schaevitz discloses flow path F2 represents the introduction of air which is a gas and F3 represents fuel air mixture. Schaevitz discloses the connection from the outlet 218 to the analysis module and therefore gas or fuel mixture flows from the tank 215 to the secondary battery 202. Claim does not recite any specific gas and method of generating the gas and any specific way of flow and claim just recites any type of connection from the outlet to the analysis module to receive a transfer flow therethrough of the generated gas. However, applicant has amended the claim and added the limitation “an inlet connected to the pump module, the pump module configured to generate a flow of an induction medium into the chamber, and an outlet connected to an analysis module, the analysis module configured to analyze the generated gas in the secondary battery by the flow of the induction medium, a connection from the outlet to the analysis module being configured to receive a transfer flow therethrough of the generated gas in the secondary battery together with the induction medium; a temperature sensor configured to measure a temperature of the secondary battery or a temperature inside the chamber; and a first heat generation member configured to heat the secondary battery, wherein the first heat generation member is configured to be inserted into the second housing.” which necessitates a new ground of rejection. Therefore, Schaevitz is reapplied to meet at least the amended limitation of claim 1. In view of applicant’s claim amendment, Schaevitz is reapplied to meet at least the amended limitation of claim 1. Applicant’s argument is moot in view of the newly reapplied reference Schaevitz. See the rejection set forth below.


Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claim 1 that “Furthermore, the Office alleged during the Examiner Interview that Schaevitz has an outlet F5, so the reference still may teach an outlet configured to receive a transfer flow therethrough. However, Applicant respectfully submits that the material flowing to F5 in Schaevitz is not in a gaseous state, whereas the system of the present invention analyzes the gas, which is recited in claim 1 as “the analysis module configured to analyze the generated gas in the secondary battery by the flow of the induction medium.” None of the cited references is alleged to teach or suggest this feature.” 

Examiner Response:
Applicant’s arguments, see page 8 (stated above), filed 6/30/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. Schaevitz discloses, “In FIG. 6 showing the various flow path/flow Fi to Fs. flow path into the fuel flow, of device 215 and flow path F2 represents the introduction and flow of air into the device. turn, flow path F3 representation converter 204 away from the fuel air mixture of fuel and treated. after the initial reaction in the fuel cell 202, a chemical compound and reaction product flows to the tail gas burner 206 along flow path F4. Finally, after processing by the tail gas burner 206, heat energy and substantially no volatilization of materials along the flow path F5 from the device 200. in part, the invention provides a location of occurrence of different reactions in the device controlled by the control technology of a solid oxide fuel cell (Page 10 second paragraph Line 8-15)”. Therefore, Schaevitz discloses flow path F2 represents the introduction of air which is a gas and F3 represents fuel air mixture. Schaevitz discloses the connection from the outlet 218 to the analysis module 222 and therefore gas or fuel mixture flows from the tank 215 and air pump 223 to the secondary battery 202 as shown below in Figure 6. Applicant’s argument is therefore not persuasive. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claim 3 that “Claim 3 is amended herein to be placed in independent form, and to include the changes made to claim 1 to overcome the indefiniteness rejections. Accordingly, since claim 3 was objected to as being dependent upon a rejected bas claim, but would be allowable if rewritten in independent form, Application respectfully submits that claim 3 is now allowable, so the objection should be withdrawn.” 

Examiner Response:
Applicant’s arguments, see page 8 (stated above), filed 6/30/2022, with respect to the rejection(s) of claim(s) 3 have been fully considered and are persuasive. Applicant has amended dependent claim 3, which was indicated as allowable subject matter in the Non-Final Office Action mailed on 3/03/2022, and added all the limitation from independent claim 1 and makes the claim allowable. Claim 3 is therefore allowed. The reason for allowance is explained after the rejection of other claims. See below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SCHAEVITZ et al. (Hereinafter “SCHAEVITZ”) in the CN 101248550 A.


Regarding claim 1, SCHAEVITZ teaches a chamber for real-time analysis of a generated gas in a secondary battery (fuel cells having an efficient device of thermal insulation such that all of the components requiring high temperature operation are contained within a single shell and whereby such thermal insulation is disposed exterior to such shell. The rest aspects of the invention claims management of heat flow betweens the components and inhabitation of the heat consumption; Page 1 Abstract Line 1-4; Specifically, in a housing having a plurality of fuel battery device component close to the integrated level is one of important design factor; Page 3 second Paragraph Line 11-12; Fuel cell device is used to house the battery therefore the device is used for battery also), the pump module [223];
the analysis module [222] (verification circuit 222 as the analysis module);
comprising:
a first housing [210] which is insulative (insulative volume 210), and adapted to house the secondary battery [206] is mounted in an inner space [208] (inner space 208) surrounded by the first housing [210] (Furthermore, all three components are integrated together in the isothermal region 208 inside the shell body, the isothermal zone partially delimited by an insulating volume 210. turn, insulating volume 210 partially by the fuel cell device 200 of the outer wall 212 and the fluid manifold and partially to define the device package 214; Page 10 First paragraph Line 16-19);
a second housing [212] (outer wall 212 as the second housing) which is thermally conductive and surrounding the first housing [210] (Figure 6 below shows that the second housing surrounds the first housing);
an inlet connected [F2] to the pump module [223], the pump module configured to generate a flow of an induction medium into the chamber [212]+[210], and an outlet [218] connected to an analysis module [222], the analysis module configured to analyze the generated gas (air in [F2] or [F3]) in the secondary battery [202] (FIG. 6 includes various active and passive safety of the fuel cell device 200 embodiments of the of the present invention. solid oxide fuel cell 202, a fuel reformer 204 and a tail gas burner 206 fluid communication with each other and thermally connected. is also shown for collecting electric power generated from the fuel cell 202 for collecting a part of circuit 207; Page 10 First Paragraph Line 12-15) by the flow of the induction medium (Therefore, in FIG. 6 showing the various flow path/flow Fi to Fs. flow path into the fuel flow, of device 215 and flow path F2 represents the introduction and flow of air into the device. turn, flow path F3 representation converter 204 away from the fuel air mixture of fuel and treated. after the initial reaction in the fuel cell 202, a chemical compound and reaction product flows to the tail gas burner 206 along flow path F4. Finally, after processing by the tail gas burner 206, heat energy and substantially no volatilization of materials along the flow path F5 from the device 200; Page 10 Paragraph 2 Line 8-13);
a connection from the outlet [218] to the analysis module [222] being configured to receive a transfer flow therethrough of the generated gas [air in F2, F3] in the secondary battery [202] together with the induction medium (In FIG. 6 showing the various flow path/flow Fi to Fs. flow path into the fuel flow, of device 215 and flow path F2 represents the introduction and flow of air into the device. turn, flow path F3 representation converter 204 away from the fuel air mixture of fuel and treated. after the initial reaction in the fuel cell 202, a chemical compound and reaction product flows to the tail gas burner 206 along flow path F4. Finally, after processing by the tail gas burner 206, heat energy and substantially no volatilization of materials along the flow path F5 from the device 200. in part, the invention provides a location of occurrence of different reactions in the device controlled by the control technology of a solid oxide fuel cell; Page 10 second paragraph Line 8-15; Figure 6: Modified Figure 6 of SCHAEVITZ below shows that the outlet 218 is connected with the analysis module and fuel and gas from tank 215 and pump 223 goes to the secondary battery 202 in the induction medium inside the inner space of the battery); 
a temperature sensor [226] configured to measure a temperature of the secondary battery [202] or a temperature inside the chamber (In one embodiment, the control circuit 224 also receives data 200 operation by the fuel cell device, and responding to the data control of fuel cell device operation. a temperature sensor 226, a flow sensor (or multiple sensors) 22S, a pressure sensor (not shown) and other sensors and detectors can be combined or are combined out of each component of the fuel cell device, for monitoring various operating parameters in each component of the fuel cell device. electrical/mechanical control of the flow valve 230 can be associated with the fuel guide tube, or may be a part of the fuel tube. of a suitable sensor can include, but is not limited to a fluid flow detector; Page 10 Third Paragraph Line 3-4 and Page 11 First Paragraph Line 1-5);

    PNG
    media_image1.png
    754
    706
    media_image1.png
    Greyscale

Figure 6: Modified Figure 6 of SCHAEVITZ




    PNG
    media_image2.png
    733
    700
    media_image2.png
    Greyscale

Figure 6 (1): Modified Figure 6 of SCHAEVITZ

a first heat generation member configured to heat the secondary battery, wherein the first heat generation member is configured to be inserted into the second housing [212] (In addition, existing fuel cell apparatus and system design provides a heating component (other than solid oxide fuel cell), in order to improve the efficiency of the system; Technical Field Page 2 Line 7-9).


Regarding claim 2, SCHAEVITZ teaches a system, wherein 
the first heat generation member has a bar shape (Figure 6: Modified Figure 6 of SCHAEVITZ above shows that the first heating member as the second housing 212 has a bar shape).

Regarding claim 5, SCHAEVITZ teaches a system, wherein 
the temperature sensor [226] is positioned such that one a first end of the temperature sensor is located close to the secondary battery or in contact with or within proximity to the secondary battery in order to measure the temperature of the secondary battery [202] (Figure 6: Modified Figure 6 of SCHAEVITZ above shows the temperature sensor [226] is positioned such that one a first end of the temperature sensor is located close to the secondary battery or in contact with or within proximity to the secondary battery in order to measure the temperature of the secondary battery [202]).



Regarding claim 6, SCHAEVITZ teaches a system, 
wherein the chamber comprises a second heat generation member (member inside [210]), and wherein the first and second heat generation members are inserted into one a surface of the second housing, and wherein one of the first heat generation member is configured to be inserted into an upper portion of one the surface of the second housing and the other of the second heat generation member is configured to be inserted into a lower portion of one the surface of the second housing (Figure 6: Modified Figure 6 of SCHAEVITZ above shows that the chamber comprises a second heating  member (member inside [210]), and wherein the first and second heating members are inserted into one a surface of the second housing, and wherein one of the first heating members member is adapted to be inserted into an upper portion of one the surface of the second housing and the other of the second heating members member is adapted to be inserted into a lower portion of one the surface of the second housing).

Regarding claim 7, SCHAEVITZ teaches a system, 
wherein the chamber comprises a second heat generation member (Inside the housing 212 is the second heating member), and wherein the first heat generation member [212] is inserted into first surface of the second housing [212] (first heating member is the first surface of the second housing), and the second heat generation member is inserted into an opposite second surface of the two opposite surfaces of the second housing [212] (Figure 6: Modified Figure 6 of SCHAEVITZ above shows the second heating member is inserted into an opposite second surface of the two opposite surfaces of the second housing [212]).

Regarding claim 8, SCHAEVITZ teaches a system, 
wherein the chamber [212]+[210] comprises a chamber body [212] which has a cuboid shape with an opening on one side (opening side is the side where the fluid is flowing F1---F5) and a chamber cover coupled to the opening of the chamber body (Chamber cover coupled to the opening side), wherein the chamber body and the chamber cover are combined to form a space in which the secondary battery [202] is mounted and into which the heating member [212] is inserted (Figure 6: Modified Figure 6 of SCHAEVITZ above shows the chamber [212]+[210] comprises a chamber body [212] which has a cuboid shape with an opening on one side and a chamber cover coupled to the opening of the chamber body, wherein the chamber body and the chamber cover are combined to form a space in which the secondary battery is mounted and into which the heating member is inserted).

Regarding claim 9, SCHAEVITZ teaches a system, further 
comprising a second heat generation member (Inside outer wall 212 is the second heating member), wherein the first heat generation member (outer wall 212) is inserted into the second housing of the chamber body, and the second heat generation member is inserted into the second housing of the chamber cover (Furthermore, all three components are integrated together in the isothermal region 208 inside the shell body, the isothermal zone partially delimited by an insulating volume 210. turn, insulating volume 210 partially by the fuel cell device 200 of the outer wall 212 and the fluid manifold and partially to define the device package 214; Page 10 First paragraph Line 16-19; Figure 6 : Modified Figure 6 of SCHAEVITZ above shows the first heating member (outer wall 212) is inserted into the second housing of the chamber body, and the second heating member is inserted into the second housing of the chamber cover).

Regarding claim 10, SCHAEVITZ teaches a system (fuel cells having an efficient device of thermal insulation such that all of the components requiring high temperature operation are contained within a single shell and whereby such thermal insulation is disposed exterior to such shell. The rest aspects of the invention claims management of heat flow betweens the components and inhabitation of the heat consumption; Page 1 Abstract Line 1-4), further comprising:
a temperature control module [224] configured to control a temperature applied to the secondary battery [202] by the first heat generation member to a desired temperature in real time, wherein the temperature sensor [226] and the first heat generation member are connected to the temperature control module, respectively (the control circuit 224 also receives data 200 operation by the fuel cell device, and responding to the data control of fuel cell device operation. a temperature sensor 226, a flow sensor (or multiple sensors) 22S, a pressure sensor (not shown) and other sensors and detectors can be combined or are combined out of each component of the fuel cell device, for monitoring various operating parameters in each component of the fuel cell device. electrical/mechanical control of the flow valve 230 can be associated with the fuel guide tube, or may be a part of the fuel tube. of a suitable sensor can include, but is not limited to a fluid flow detector, a chemical detector, a pressure detector, a comparator circuit, a voltage detector, a current detector, a direct mass flow rate detector, an indirect mass flow rate detector, a volume flow detector, a differential detector, a temperature detector, a radiation detector, and combinations thereof. control system can not clearly show various electrically connected to data transmitting and receiving device in the FIG. Therefore, the device may start the irregular ground operation and bring risk to the user. said control system via the temperature data, flow data, pressure data, preset data or other data to identify the irregularity. another fuel cell device component as a response, the control circuit may send the electrical signal to the flow valve or a fuel reformer such as to stop fuel conversion; Page 10 Third Paragraph Line 4 and Page 11 First Paragraph 1 Line 1-14; therefore, temperature a is controlled by the control circuit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEVITZ et al. (Hereinafter “SCHAEVITZ”) in the CN 101248550 A in view of Bhola et al. (Hereinafter “Bhola”) in the US patent Application Publication Number US 20140342195 A1.

Regarding claim 4, SCHAEVITZ fails to teach a system, wherein the chamber further comprises charging/discharging terminals configured to contact electrodes of the secondary battery, wherein the charging/discharging terminals are configured to cause a charge/discharge module to charge/discharge the secondary battery, and wherein the charge/discharge module is configured to be electrically connected to electrodes of the secondary battery in order to drive a charging/discharging of the secondary battery.
Bhola teaches an improved type of a battery module and case therefor which contains at least one battery cell, and at least one conduit carrying a cooling fluid to cool the at least one cell (paragraph [0010] Line 4-6), wherein 
the system further comprises charging/discharging terminals configured to contact electrodes of the secondary battery, wherein the charging/discharging terminals are configured to cause a charge/discharge module to charge/discharge the secondary battery, and wherein the charge/discharge module is configured to be electrically connected to electrodes of the secondary battery in order to drive a charging/discharging of the secondary battery (In a preferred embodiment, the cells 10 are oriented with the terminals 11 towards the top of the case 13. As illustrated in FIG. 3, the cells 10 preferably have two terminals 11, a positive terminal 11p and a negative terminal 11n for extracting electrical energy from the cell 10 and also for recharging the cell 10; Paragraph [0032] Line 1-5; terminals are the charging and discharging module when connected to power it charges the battery). The purpose of doing so is to charge and discharge the battery, to remove heat from the battery cells and to produce a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify SCHAEVITZ in view of Bhola, because Bhola teaches to include a charge/ discharge module charge and discharge the battery, removes heat from the battery cells and produces a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection (Paragraph [0009]).

Regarding claim 11, SCHAEVITZ fails to teach a system, wherein the system further comprises a charge/ discharge module which is electrically connected to electrodes of the secondary battery to drive a charge/discharge of the secondary battery.
Bhola teaches an improved type of a battery module and case therefor which contains at least one battery cell, and at least one conduit carrying a cooling fluid to cool the at least one cell (paragraph [0010] Line 4-6), wherein 
wherein the system further comprises a charge/ discharge module which is electrically connected to electrodes of the secondary battery to drive a charge/discharge of the secondary battery (In a preferred embodiment, the cells 10 are oriented with the terminals 11 towards the top of the case 13. As illustrated in FIG. 3, the cells 10 preferably have two terminals 11, a positive terminal 11p and a negative terminal 11n for extracting electrical energy from the cell 10 and also for recharging the cell 10; Paragraph [0032] Line 1-5; terminals are the charging and discharging module when connected to power it charges the battery). The purpose of doing so is to charge and discharge the battery, to remove heat from the battery cells and to produce a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify SCHAEVITZ in view of Bhola, because Bhola teaches to include a charge/ discharge module charge and discharge the battery, removes heat from the battery cells and produces a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection (Paragraph [0009]).

Allowable Subject Matter
Claim 3 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the first housing is made of Teflon, Bakelite, or rubber, the second housing is made of stainless steel, copper, or aluminum, and the first heat generation member is made of nickel, chromium, or aluminum.

SCHAEVITZ et al. (CN 101248550 A), is regarded as the closest prior art to the invention of claim 3. SCHAEVITZ discloses, “Fuel cells having an efficient device of thermal insulation such that all of the components requiring high temperature operation are contained within a single shell and whereby such thermal insulation is disposed exterior to such shell. The rest aspects of the invention claims management of heat flow between the components and inhabitation of the heat consumption (Page 1 Abstract Line 1-4). Specifically, in a housing having a plurality of fuel battery device component close to the integrated level is one of important design factor (Page 3 second Paragraph Line 11-12). FIG. 6 includes various active and passive safety of the fuel cell device 200 embodiments of the of the present invention. solid oxide fuel cell 202, a fuel reformer 204 and a tail gas burner 206 fluid communication with each other and thermally connected. is also shown for collecting electric power generated from the fuel cell 202 for collecting a part of circuit 207 (Page 10 First Paragraph Line 12-15). Furthermore, all three components are integrated together in the isothermal region 208 inside the shell body, the isothermal zone partially delimited by an insulating volume 210. turn, insulating volume 210 partially by the fuel cell device 200 of the outer wall 212 and the fluid manifold and partially to define the device package 214 (Page 10 First paragraph Line 16-19). Therefore, in FIG. 6 showing the various flow path/flow Fi to Fs. flow path into the fuel flow, of device 215 and flow path F2 represents the introduction and flow of air into the device. turn, flow path F3 representation converter 204 away from the fuel air mixture of fuel and treated. after the initial reaction in the fuel cell 202, a chemical compound and reaction product flows to the tail gas burner 206 along flow path F4. Finally, after processing by the tail gas burner 206, heat energy and substantially no volatilization of materials along the flow path F5 from the device 200 (Page 10 Paragraph 2 Line 8-13). In one embodiment, the control circuit 224 also receives data 200 operation by the fuel cell device, and responding to the data control of fuel cell device operation. a temperature sensor 226, a flow sensor (or multiple sensors) 22S, a pressure sensor (not shown) and other sensors and detectors can be combined or are combined out of each component of the fuel cell device, for monitoring various operating parameters in each component of the fuel cell device. electrical/mechanical control of the flow valve 230 can be associated with the fuel guide tube, or may be a part of the fuel tube. of a suitable sensor can include, but is not limited to a fluid flow detector (Page 10 Third Paragraph Line 3-4 and Page 11 First Paragraph Line 1-5).” SCHAEVITZ discloses a first housing, which is insulative and a second housing, which is thermally conductive. However, SCHAEVITZ does not disclose that wherein the first housing is made of Teflon, Bakelite, or rubber, the second housing is made of stainless steel, copper, or aluminum, and the first heat generation member is made of nickel, chromium, or aluminum. Therefore, the invention of SCHAEVITZ, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “wherein the first housing is made of Teflon, Bakelite, or rubber, the second housing is made of stainless steel, copper, or aluminum, and the first heat generation member is made of nickel, chromium, or aluminum” and also in combination with all other elements in claim 3 distinguish the present invention from the prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866